      Case 2:21-cv-00571-BWA-DMD Document 10 Filed 08/25/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

                                             ORDER


        Upon review of the record, the following cases set for call docket on August 23, 2021, are
ruled as follows:

21-cv-259      Porter v. State Farm Mutual Automobile Insurance Company, et al.
               (as to Clayton Hilton)
                       A review of the record indicates that service of the complaint has been made
               upon the defendant Clayton Hilton (R. Doc. 7), and the time to file responsive
               pleadings has expired. Accordingly, it is ordered that on or before September 24,
               2021, plaintiff shall obtain responsive pleadings or preliminary defaults on all
               served defendants. Failure to do so will result in the defendant’s dismissal, without
               any further notice, for failure to prosecute.

21-cv-571      McGee, et al. v. Lopinto, et al.
               (as to Westwego City and Andrew Chauvet)
                       In accordance with the Court’s Show Cause Order (R. Doc. 7) it is ordered
               that the call docket is SATISFIED as to defendants Westwego City and Andrew
               Chauvet. An answer has been filed on behalf of these defendants (R. Doc. 9).

20-cv-3070     Hebert v. Walmart, Inc., et al.
               (as to Allstate Insurance Company)
                       A review of the record indicates that responsive pleadings or preliminary
               defaults have not been received as to defendant Allstate Insurance Company. In
               accordance with the Court’s Show Cause Orders (R. Docs. 9 & 10), it is ordered
               that defendant Allstate Insurance Company is DISMISSED without prejudice for
               plaintiff’s failure to prosecute.

       New Orleans, Louisiana this 25th day of August, 2021.



                                                     ____________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE
